DETAILED ACTION
This office action is in response to communication filed on 26 October 2018.

Claims 1 – 17 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  There is no definition, nor is there explanation of the “ECCAIRA 1.3.0.12” as per where one finds the predefined aviation terms.  Appropriate correction is required.  Examiner will assume that this means some ICAO standard regulation for the time being.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 10, and 12 recite the limitation "the predefined management competencies.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving input sets from sources, assigning risk case numbers to input sets that are unique and existing or new, assigning each risk case number to a predetermined safety officer and a predefined approving authority, performing one action based on inputs of the predefined safety authority and comprises initiating risk computation, initiating root cause analysis, and closure, assigning a predefined category to the risk case number for analysis, identifying root causes by undertaking a root cause analysis independently by analysts and ultimate accountable department, those entities making recommendations for controls, finalizing risk computation, root cause analysis, or controls, based on inputs of predefined approving authority capable of one on one discussion in a forum, assigning a root cause number to the analysis based on predefined terms and keywords, linking controls and risk case number to keywords based on inputs of predefined safety officer, flagging pending tasks to users, and generating reports, either user-defined or pre-defined, and based on a keyword, classification, or source of inputs. Dependent claims further limit the abstract ideas through steps such as suggesting keywords and controls, different category specifications, listing existing controls, and recommending action per a matrix. This describes a management of personal behavior or interactions between people, because recommendations can change behavior and the assignment of responsibility is a management function. This is a sub-category in certain methods of organizing human activity, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a storage, processor, and various modules. These technologies are claimed in such a way that is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a storage, processor, and modules (essentially, software) to perform the implementation of managing risk is not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2020/0065726 (hereinafter, Gibbons) in view of U.S. P.G. Pub. 2002/0198750 (hereinafter, Innes).

Regarding claim 1, Gibbons teaches a risk management system 100 comprising: at least one storage 105 configured to store a plurality of modules, wherein the plurality of modules is a collection of instructions of an application operable in the risk management system (claim 16, “one or more computers comprising program instructions, wherein the program instructions are stored in a non-transitory computer readable medium and executable to perform operations”); and 
at least one processor 110 configured to execute the plurality of modules, the plurality of modules comprising (¶ 68, “The system 810 also has a microprocessor equipped to carry out various calculations according to the algorithm stored in the memory storage. Interested parties, or users, may connect to the system 810 using various devices including desktop computers, laptop computers, tablet computers, or other mobile devices including smartphones.”): 
an input recorder module 115 configured to receive one or more input sets from one or more sources (abstract, “Historically identified data stored in the databases are loaded, one or more users fill out questionnaires and various factors contributing to determination of the risks are calculated.”) (¶ 19, “Based on the answers to the questionnaires, various factors contributing to determination of the risks of errors are calculated.”); 
Gibbons does not explicitly teach a risk case number for input sets, but does teach determining the risk of each occurrence individually (¶ 60, “When the D and O values are combined with the S value, ultimately the risk (R) value is assessed.”).
However, in the analogous art of risk management, Innes teaches a case assignment module 120 configured to: assign a risk case number to each of the one or more input sets, wherein the risk case number is unique, wherein the risk case number relates to an existing risk case or a new risk case (¶ 47, “After the user has entered the risk information into the new risk entry web page 800, the user can store the risk information for the project in the database. When the user stores the information from the new risk entry web page 800, the risk is assigned a unique identification (ID) number and all information relating to that risk is then identified using that unique ID number.”) (¶ 49, “the user can select an option and return to the new risk entry web page 800 to enter and revise risk information relating to an existing risk. Any changes made to the risk information of the risk are stored in the database and subsequently reflected in the risk table 902. In a preferred embodiment, the user can select a link embedded into the risk ID for the risk in the risk table 902, however, any suitable means for reaccessing the new risk entry web page 800 can be used to enter and revise information for a risk. The user can add a new risk by selecting an option 904 that transfers the user to the new risk entry web page 800 for the entry of information on the new risk.”). 
Gibbons further teaches:
assign each of the risk case number to a predefined safety officer; and assign a predefined approving authority to each of the risk case number (¶ 63, “In this risk review 606 stage, different levels of access and control of a specific risk are assigned to different interested parties.”); 
a level one review module 125 configured to perform exactly one action from a first plurality of actions for the risk case number, wherein the exactly one action is based on inputs of the predefined safety authority, wherein the first plurality of actions is initiate a risk computation, initiate a root cause analysis, and a closure (¶ 20, “a user may use the integrated risk management system to systematically and accurately identify a root cause of an error. The user may start from the highest level of the lifecycle of a product and assess the risk of an error. Then the user narrows down the scope of an error by successively going down to lower production levels of the product.”), further wherein one or more predefined analysts and a predefined ultimate accountable department are defined when the first action is one of initiate a risk assessment and initiate a root cause analysis (¶ 21, “assessment of risks of an error, identification of root cause of the error, notification to interested parties and mitigation of the risks are done in real time using remote devices connected to the system. The dashboard to which various users connect allows different levels of access to the information contained within the system to different users.”) (¶ 63, “In this risk review 606 stage, different levels of access and control of a specific risk are assigned to different interested parties.”) (¶ 69, “Many interested parties in different stages may be given different levels of rights to access and/or control the risk tolerability matrices 832, 834, 836, 838, and 840. As a result, depending on their access and control levels, different dashboards 830 are provided to different interested parties, or users, of the system 810. Through these dashboards 830 the interested parties or users, can access production risk information in real time and take proactive risk mitigation actions. It is important to note that the risk tolerability matrices 832, 834, 836, 838, and 840 in FIG. 8 are shown only for illustrative purposes, and the system 810 may have risk tolerability matrices in as many stages or levels as required by the pertinent industry.”); 
an analysis module 130 comprising: a root cause analysis module 135 configured to identify one or more root causes by undertaking a root cause analysis for the risk case number when the level one review module initiates a root cause analysis, wherein the root cause analysis is performed independently by the one or more predefined analysts and the predefined ultimate accountable department (¶ 75, “Referring to FIGS. 11-15, an exemplary process whereby a user identifies the root cause of an error is shown. FIG. 11 shows an exemplary program dashboard 1100 at the program level. The exemplary program shown here is the 737 Max program. The program dashboard 1100 shows in a table form many 737 Max airplanes having different serial numbers, ID numbers, ranging from 001 to 200. The list shows currently the production of 175 out of 200 737 Max airplanes is complete. Among the 175 completed airplanes, eight airplanes, such as aircraft IDs 63, 123, 139 and 140, are revealed to have tolerable risks assessed using the risk tolerability matrix. Additionally, aircraft ID 146 (1110) is found to have an intolerable risk. All the rest aircrafts have acceptable risks.”) (¶¶ 78-79, “In order to figure out what needs to be done to mitigate the identified intolerable risk, a user may go still further down to a lower level. FIG. 14 shows an exemplary task card dashboard 1400 at the task card level. Manufacturing and/or maintaining a storage 1320 for a fuel system 1210 may involve one or more tasks for which one or more engineer or maintenance crew will fill out corresponding task cards. For example, the task card dashboard 1400 shows thirty tasks or task cards, and the task card ID 13 is found to have an intolerable risk. In this way, the root cause of an intolerable risk can be identified. When the root cause of an intolerable risk is identified, a user may fix the problem in the task on-site and update the task card. Or a user may report the risk to other personnel so that those who are in a more adequate position to resolve the issue may be notified.”), wherein the predefined ultimate accountable department recommends at least one of one or more new controls and one or more existing control for the risk case number (¶ 72, “The results may be visible to a user logging on the system 810 later, depending on the person's level of access and control of information. Alternatively, the system 810 may notify a group of interested parties with respect to the specific risk.”) (claim 1, “choosing a view level from the one or more view levels; and generating for each of the errors one or more mitigation recommendations by comparing the key performance index and the risk tolerability matrix of the chosen view level.”); 
a risk computation module 140 configured to compute a first risk by undertaking a risk assessment for the risk case number when the level one review module initiates a risk computation, wherein the risk computation is performed independently by the one or more predefined analysts and the predefined ultimate accountable department (¶ 49, “First, airline risk data 106 is gathered by the SMS closed-loop data management system 116. The gathered data is identified 118, and the risk is assessed 120 using a risk tolerability matrix.”) (¶ 56, “FIGS. 5A-5C show an example of assessing the likelihood (L) of an error of a task in the design & manufacturing 110 domain of aviation industry. Referring to FIG. 5A, in one embodiment, a detectability (D) of an error of an installation plan (IP) is determined by loading the data previously obtained from the quality maintenance system (QMS).”) (¶ 50, “The ICAO model uses the concept of tolerability matrix to measure risks. According to the tolerability matrix model, ICAO guidance defines SMS risk as a measure of the expected losses that can be caused by an undesired event, factored by the probability of that event occurring. In other words, if a point of failure is identified from the airline risk data 106, the risk (R) that propagates into airplane operation from that failure is calculated to be the likelihood (L) of a failure multiplied by the severity (S) of the failure.”), wherein the one or more predefined analysts and the predefined ultimate accountable department recommend a first set of controls for the risk case number, wherein the first set of controls is at least one of one or more new controls and one or more existing control (¶ 48, “the present description includes one or more embodiments that include a platform that integrates product design defect elimination, production quality control, operation risk control, and maintenance control in one stream for the purpose of risk management throughout the whole lifetime of a product and the service using the product.”) (¶ 52, “If a failure is classified as an intolerable risk 301, then the ICAO rules require for the risk management to mitigate the risk to reduce the risk down to either a tolerable 302 or acceptable risk 303.”); and 
an approval module 145 configured to finalize one or more of the risk computation, the root cause analysis and the first set of controls for the risk number, wherein finalization of one of the risk computation, the root cause analysis and the first set of controls is based on inputs of the predefined approving authority, wherein the predefined approving authority is capable of initiating one-on-one discussion with the ultimate accountable department in a discussion forum module before finalization of one of the risk computation, the root cause analysis and the first set of controls (¶ 67, “For example, a risk arising from the design and manufacturing 110 domain may have an impact on the aircraft maintenance 114 domain, and an interested party who has access to the industry risk dashboard 740 may be able to see the impact.”); 
a root cause management module 150 configured to structure the root cause analysis in a first predefined structure, further wherein the root cause management module is configured to assign a root cause number to the root cause analysis (¶ 20, “a user may use the integrated risk management system to systematically and accurately identify a root cause of an error. The user may start from the highest level of the lifecycle of a product and assess the risk of an error. Then the user narrows down the scope of an error by successively going down to lower production levels of the product.”) (¶ 53, “it is possible to systematically and easily identify the root cause of many risks manifested in sub-commodities, commodities, and aircrafts in real time or near real time. This versatile applicability of the Cube 400 to many different intermediate stages of the end-product will be further explained in more detail below with FIGS. 10-16.”), wherein the root cause number is one of a unique root cause number and an existing root cause number, wherein the root cause analysis is assigned the existing root cause number when the root cause analysis exactly matches an existing root cause analysis (¶ 78, “the task card dashboard 1400 shows thirty tasks or task cards, and the task card ID 13 is found to have an intolerable risk. In this way, the root cause of an intolerable risk can be identified”), wherein the root cause analysis is assigned the unique root cause number when the root cause analysis does not match an existing root cause analysis, further wherein the root cause management module is configured to assign one or more identified root causes of the root cause analysis for the risk case number to a first plurality of predefined keywords, wherein the first plurality of predefined keywords comprises predefined aviation terms and predefined management components, wherein the first plurality of predefined keywords includes at least one of the predefined management components, wherein the first plurality of predefined keywords are assigned based on inputs of the predefined safety officer (¶ 75, “Referring to FIGS. 11-15, an exemplary process whereby a user identifies the root cause of an error is shown. FIG. 11 shows an exemplary program dashboard 1100 at the program level. The exemplary program shown here is the 737 Max program. The program dashboard 1100 shows in a table form many 737 Max airplanes having different serial numbers, ID numbers, ranging from 001 to 200. The list shows currently the production of 175 out of 200 737 Max airplanes is complete. Among the 175 completed airplanes, eight airplanes, such as aircraft IDs 63, 123, 139 and 140, are revealed to have tolerable risks assessed using the risk tolerability matrix. Additionally, aircraft ID 146 (1110) is found to have an intolerable risk. All the rest aircrafts have acceptable risks.”); and 
a control management module 155 configured to structure the first set of controls in a second predefined structure, further wherein the control management module assigns each control of the first set of controls to exactly one accountable department, further wherein the control management module assign a responsible user, one or more consulted users, and one or more informed users based on inputs of the accountable department and one or more advisors, wherein each control of the first set of controls has a unique control id, further wherein the control management module defines schedule for implementation and review of the first set of controls, further wherein the control management module submit the first set of controls to the predefined approving authority after discussion in the discussion forum module, wherein the first set of controls become active after approval for the approving authority (¶ 52, “In this example, there are total of 25 risk designations, and these are again classified into three groups of tolerability, as shown in FIG. 3, which is a prior art risk tolerability matrix 300. If a failure is classified as an intolerable risk 301, then the ICAO rules require for the risk management to mitigate the risk to reduce the risk down to either a tolerable 302 or acceptable risk 303.”) (Examiner note: mitigation is equivalent to controls) (¶ 69, “Many interested parties in different stages may be given different levels of rights to access and/or control the risk tolerability matrices 832, 834, 836, 838, and 840. As a result, depending on their access and control levels, different dashboards 830 are provided to different interested parties, or users, of the system 810.Through these dashboards 830 the interested parties or users, can access production risk information in real time and take proactive risk mitigation actions.”) (Examiner note: real-time indicates a schedule); 
a keywords module 160 configured to linking the first set of controls and the risk case number to a second plurality of predefined keywords, wherein the second plurality of predefined keywords comprises the predefined aviation terms and at least one predefined management components, wherein linking of the first set of controls and the risk case number to the second plurality of predefined keywords is based on inputs of the predefined safety officer (¶ 50, “The ICAO model uses the concept of tolerability matrix to measure risks. According to the tolerability matrix model, ICAO guidance defines SMS risk as a measure of the expected losses that can be caused by an undesired event, factored by the probability of that event occurring. In other words, if a point of failure is identified from the airline risk data 106, the risk (R) that propagates into airplane operation from that failure is calculated to be the likelihood (L) of a failure multiplied by the severity (S) of the failure.”); 
a task management module 165 configured to flag pending tasks to one or more users of the risk management system (¶ 19, “If a risk is classified as an intolerable risk, the risk is notified to interested persons.”) (¶ 72, “the system 810 may notify a group of interested parties with respect to the specific risk. The notification may be conducted by sending emails, showing a pop-up notification window whenever an interested party logs into the system 810”); and 
an MIS module 170 configured to generate one or more reports, wherein the one or more reports are at least one of user-defined report and a pre-defined report, wherein one or more reports is based on at least one of a keyword, a classification and a source of inputs (¶ 79, “a user may report the risk to other personnel so that those who are in a more adequate position to resolve the issue may be notified.”) (¶ 72, “the system 810 may notify a group of interested parties with respect to the specific risk. The notification may be conducted by sending emails, showing a pop-up notification window whenever an interested party logs into the system”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the airline risk management of Gibbons with the unique risk identification of Innes.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of clearer records that provide a quicker lookup by identification number.  This would make accessing data related to a risk case quicker, and would result in increased user satisfaction as a result.
	
Regarding claim 2, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the least one processor further comprising a prediction module, wherein the prediction module: computes a strength of each of the predefined management competencies; computes a probability of repeat of similar event; suggests likely keywords from the plurality of predefined keywords words to be linked the one or more root causes and the one or more controls; and suggest likely controls for the risk case number (¶ 8, “L=TC Likelihood/probability of single point failure (undesired event)”) (¶ 54, “automatically quantifies the likelihood of an error as a function of human factors and the associated quality management system (QMS) implemented in the domain. Similar to the ICAO model, the risk (R) that an error occurs in a task in any domain is calculated to be the likelihood (L) of generating a risk multiplied by the severity (S) of the error.”) (Examiner note: human factors equivalent to management competency) (¶ 19, “If a risk is classified as an intolerable risk, the risk is notified to interested persons.”) (¶ 72, “the system 810 may notify a group of interested parties with respect to the specific risk. The notification may be conducted by sending emails, showing a pop-up notification window whenever an interested party logs into the system 810”).

Regarding claim 3, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the one or more sources are selected from a group comprising safety reporting, questionnaires, surveys, flight data monitoring, safety and quality audit, operations, moderated sessions with internal experts, brainstorm sessions on new or known hazards, external sources and categories of safety reporting by International Civil Aviation Organization (ICAO) (¶ 19, “one or more users are provided with questionnaires to be filled out. Based on the answers to the questionnaires, various factors contributing to determination of the risks of errors are calculated.”) (¶ 50, “ICAO guidance defines SMS risk as a measure of the expected losses that can be caused by an undesired event, factored by the probability of that event occurring. In other words, if a point of failure is identified from the airline risk data 106, the risk (R) that propagates into airplane operation from that failure is calculated to be the likelihood (L) of a failure multiplied by the severity (S) of the failure.”).

Regarding claim 4, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the level one review module assigns a predefined category to the risk case number, wherein the predefined category is one or more of ICAO classification and Country specific classification (¶ 52, “If a failure is classified as an intolerable risk 301, then the ICAO rules require for the risk management to mitigate the risk to reduce the risk down to either a tolerable 302 or acceptable risk 303.”) (¶ 63, “the KPI may be categorized as intolerable, tolerable, or acceptable within a risk tolerability matrix. For example, a specific risk may be an acceptable risk for production engineers working in the aircraft design and manufacturing 110 domain, but it may be a tolerable risk for safety training and education personnel working in the airline operation 112 domain, and an intolerable risk for risk management executives working in the airline operation 112 domain.”).

Regarding claim 5, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the level one review module assigns a predefined category to the risk case number for the risk assessment analysis, wherein the risk computation module performs: a three level classification when the predefined category is Air Operations as per ICAO; and a two level classification when the predefined category is Hazard as per ICAO (¶ 19, “There currently exists a need in the industry for a system and method for integrated risk management that takes a holistic approach throughout the whole lifecycle of an industry covering including design, manufacturing, operation/service, and maintenance”).

Regarding claim 6, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the level one review module assigns a predefined category to the risk case number for the root cause analysis, wherein the root cause analysis module does a three level classification when the predefined category is one of a country specific incident and an incident as per ICAO (¶ 49, “Referring to FIG. 1, a prior art example of safety management system (SMS) is shown applied to the airline operation domain, according to the International Civil Aviation Organization (ICAO) model. SMS in FIG. 1 defines a repeatable closed-loop data management process to proactively mitigate risks for airline operation 112 domain. First, airline risk data 106 is gathered by the SMS closed-loop data management system 116. The gathered data is identified 118, and the risk is assessed 120 using a risk tolerability matrix. The assessed risk is used to disposition 122 an appropriate mitigation action, resulting in altering the airline risk data.”).

Regarding claim 7, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the risk computation module performs: listing the existing controls for the risk case number; computing the first risk based on existing controls on exactly two predefined parameters, wherein the first risk is computed based on a predefined likelihood and a predefined severity associated with the risk case number, wherein the predefined likelihood and the predefined severity is based on ICAO; recommending action as per a risk acceptability matrix based on ICAO or user defined; and if the predefined risk is not less than a predefined risk limit, recommending one or more additional controls such that the predefined risk is less than the predefined risk limit (¶ 50, “The ICAO model uses the concept of tolerability matrix to measure risks. According to the tolerability matrix model, ICAO guidance defines SMS risk as a measure of the expected losses that can be caused by an undesired event, factored by the probability of that event occurring. In other words, if a point of failure is identified from the airline risk data 106, the risk (R) that propagates into airplane operation from that failure is calculated to be the likelihood (L) of a failure multiplied by the severity (S) of the failure.”) (¶ 52, “In this example, there are total of 25 risk designations, and these are again classified into three groups of tolerability, as shown in FIG. 3, which is a prior art risk tolerability matrix 300. If a failure is classified as an intolerable risk 301, then the ICAO rules require for the risk management to mitigate the risk to reduce the risk down to either a tolerable 302 or acceptable risk 303.”).

Regarding claim 8, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the risk computation module performs: computing the first risk based on three or more parameters; and if the first risk is not less than a predefined risk limit, recommending one or more additional controls such that the predefined risk is less than the predefined risk limit (¶ 52, “In this example, there are total of 25 risk designations, and these are again classified into three groups of tolerability, as shown in FIG. 3, which is a prior art risk tolerability matrix 300. If a failure is classified as an intolerable risk 301, then the ICAO rules require for the risk management to mitigate the risk to reduce the risk down to either a tolerable 302 or acceptable risk 303.”).

Regarding claim 9, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the predefined aviation terms comprises the predefined aviation terms are as per ICAO, ECCAIRA 1.3.0.12 (¶ 66, “Referring to FIG. 7, a diagram 700 is shown for an embodiment of a closed-loop real-time lifecycle risk management process, seen from the perspective of compliance with laws and regulations required on different domains. Different laws and regulations apply for risk management in different domains of the industry. For example, in the United States, under the federal law 14 C.F.R. Parts 21, 25 and 26 govern the aircraft design and manufacturing 110 domain.”).

Regarding claim 10, Gibbons and Innes teach the risk management system as recited in claim 1.  Gibbons teaches wherein the predefined management competencies comprises policy and objectives, safety risk management, safety assurance, and safety promotion (¶ 80, “When the risk is assessed at the task card level using the Analytics Cube 400, the biggest factor contributing to making a certain task an intolerable risk may be a quality control issue 1510, an environmental health & safety (EHS) and/or human factor (HF) issue 1520, a “task fidelity” issue 1530 (an issue related to how the complexity of a task affects the fidelity of work performance), or severity factor issue”).

Regarding claim 11, the claim recites substantially similar limitations to claim 1.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 12, the claim recites substantially similar limitations to claim 2.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 2.


Regarding claim 13, the claim recites substantially similar limitations to claim 4.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 14 the claim recites substantially similar limitations to claim 5.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 15 the claim recites substantially similar limitations to claim 7.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 16 the claim recites substantially similar limitations to claim 8.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claim 17 the claim recites substantially similar limitations to claim 9.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roland Muller et. al., "Aviation Risk and Safety Management," 2014, Springer, pgs 1-213.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/           Primary Examiner, Art Unit 3623